IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20093
                        Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

TROY EUGENE CLARK,
                                           Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-01-CR-552-1
                      --------------------
                        October 30, 2002

Before DeMOSS, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Troy Eugene Clark appeals his conviction and sentence after

his bench-trial conviction for possession of a firearm by a

felon, in violation of 18 U.S.C. §§ 921(g)(1) and 924(a)(2).

Clark’s challenges to his conviction are based on the

constitutionality of 18 U.S.C. § 922(g).    Clark concedes that his

arguments are foreclosed and that they are being raised to

preserve them for possible further review.    Clark’s arguments

challenging his conviction are indeed foreclosed.      See United

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20093
                                -2-

States v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001), cert.

denied, 122 S. Ct. 1113 (2002); United States v. Gresham, 118

F.3d 258, 264-65 (5th Cir. 1997); United States v. Kuban, 94 F.3d

971, 973 (5th Cir. 1996); and United States v. Rawls, 85 F.3d

240, 242-43 (5th Cir. 1996).

     Clark also challenges his sentence on the ground that the

district court impermissibly delegated its payment-setting

authority to the Probation Office.   Clark did not object to the

cost-payment conditions at sentencing; accordingly, we review the

claim for plain error.   See United States v. Calverley, 37 F.3d

160, 162-64 (5th Cir. 1994)(en banc).     Clark has failed to

establish plain error.   See United States v. Warden, 291 F.3d

363, 365-66 (5th Cir. 2002).   Accordingly, Clark’s conviction and

sentence are AFFIRMED.